Case 1:20-cr-00176-LAK Document 17 Filed 05/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—_ee ew eee eee ee we ew ew he ee eee ew ee ec eerste ere xX
UNITED STATES OF AMERICA,
-against- 20-cr-0176 (LAK)
CAESAR DIAZ and MICHAEL DAWKINS,
Defendants.
eee eee eee ee ee ee ee eee ee eee ee ee ee eee eee xX
ORDER

Lewis A. KAPLAN, District Judge.

1. The oral argument on the motion to suppress scheduled for May 27, 2020
is postponed indefinitely. The Court will hold an evidentiary hearing on the motion as promptly
as possible in all the circumstances. That hearing is set for June 23, 2020 at 9:30 although it may
prove necessary or convenient to alter that date or time.

Zh At present, it seems unlikely that the Court will be empaneling trial juries
until summer if not later. Accordingly, the June 23, 2020 trial setting is cancelled and will be
reset at a later date.

3. It seems likely that the case could be tried earlier to the Court (without a
jury) than with a jury. In the event that all relevant parties waive their rights to trial by jury, the
Court would consider proceeding non-jury. In the event such a waiver should be agreed upon, the
parties shall file a stipulation signed on behalf of the defendants and the government. In the event
no such waiver is agreed upon, the Court is to be informed that there is no such waiver but not of
which party or parties was unwilling to waive.

 

SO ORDERED.
Dated: May 23, 2020 { Hy
~ Lewis . Kaphpn

United Stat@s District Judge

 
